Exhibit 10.2

 



Confidential



 



November 19, 2018

DSM Nutritional Products Ltd. (“DSM”)
Wurmisweg 576, CH–4303
Kaiseraugst, Switzerland

 

Re: IP License Agreements

 

Reference is made to that certain Loan and Security Agreement (the “Loan
Agreement”) by and among Amyris, Inc. (“Amyris”), certain of its subsidiaries,
the several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, referred to as “Lender”) and GACP
Finance Co., LLC., a Delaware limited liability company, in its capacity as
administrative agent for itself and the Lender (in such capacity, the “Agent”).

 

For good and valuable consideration received, including without limitation the
agreements of DSM set forth in Amendment No. 1 to the Supply Agreement, dated
December 28, 2017, between Amyris and DSM, Amyris hereby agrees to take all
actions necessary, including by amending the Loan Agreement and any other
applicable agreement related thereto, in order to remove the Applicable
Intellectual Property from any and all collateral rights and security interests
granted by Amyris to the Lender, the Agent or any other person in connection
with the Loan Agreement (or any other agreement related thereto) and cause the
release of all liens and encumbrances on the Applicable Intellectual Property in
form and substance reasonably acceptable to DSM. For purposes of this letter
agreement, “Applicable Intellectual Property” means all intellectual property
rights of Amyris that are subject to a license with DSM or any of its
affiliates, including without limitation the intellectual property rights that
are the subject of the Farnesene Intellectual Property License, dated as of
November 14, 2017, by and between DSM and Amyris, the Health and Nutrition
License Agreement, dated as of May 11, 2017, by and between Amyris and DSM
International B.V., the Vitamin A License Agreement, dated as of May 11, 2017,
by and between Amyris and DSM International B.V.

 

In the event that Amyris has not completed the actions contemplated by the
foregoing paragraph prior to December 15, 2018, Amyris will issue shares of its
common stock to DSM equal in value to US$5,000,000 (based on the closing price
of Amyris common stock on the second trading day prior to issuance) no later
than close of business on December 30, 2018; provided, that to the extent such
issuance would (a) require the approval of Amyris’ stockholders under applicable
rules of The NASDAQ Stock Market or (b) cause the triggering of any applicable
anti-dilution protection provision contained in any Amyris securities, then
Amyris shall pay to DSM cash in lieu of the value of any shares, the issuance of
which would require or cause any such approval or triggering, respectively. The
parties acknowledge and agree the foregoing requirement to issue shares of
common stock is a mutually agreed payment for the failure to complete the
actions contemplated by the foregoing paragraph in a timely manner, and that
issuance of such shares shall not relieve Amyris of its obligations to complete
such actions, nor shall anything in this letter agreement be deemed to limit any
other remedies available to DSM, at law or in equity, including DSM’s ability to
seek specific performance of Amyris’s obligations set forth herein.



 

 



Confidential



 

 

This letter agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and any of the
parties hereto may execute this letter agreement by signing any such
counterpart. Delivery of an executed counterpart of this letter agreement by
email or other electronic method of transmission shall be equally as effective
as delivery of an original executed counterpart.

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 



 

 



Confidential



 

 

Please confirm your agreement and acknowledgement of the matters set forth in
this letter by signing in the space provided below.

 

  Sincerely,       Amyris, Inc.       /s/ John Melo   By: John Melo   Title:
President + CEO

 

Accepted and agreed as of the date first written above:

 

DSM Nutritional Products Ltd.

 

/s/ Bruno Muller  

By: Bruno Muller

Title: Vice-President

 

/s/ Benedikt Suter  

By: Benedikt Suter

Title: General Counsel

 

